—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Flug, J.), rendered September 28, 1998, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s waiver of his right to appeal, executed at a proceeding conducted on February 6, 1995, precludes him from arguing on appeal that the sentence imposed was excessive (see, People v Strunkey, 268 AD2d 492; People v Knight, 219 AD2d 677; People v Loper, 215 AD2d 406). Moreover, his contention that the court improperly sentenced him on the violation of probation because it lacked an updated presentence report is unpreserved for appellate review (see, CPL 470.05 [2]; People v Oyebanji, 246 AD2d 560; People v Loper, 215 AD2d 406, supra).
The defendant’s remaining contentions are without merit. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.